Citation Nr: 0330727	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  99-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a respiratory 
condition secondary to asbestos exposure.

2.  Entitlement to service connection for disability 
manifested by fluctuating weight loss, joint/muscle 
complaints, hepatitis, Rickettsia, Leishmania or chronic 
viral infections, to include as due to undiagnosed illness.

3.  Entitlement to an initial evaluation in excess of 10 
percent disabling for sleep disorder, insomnia, delayed 
onset (previously rated as bipolar disorder).

4.  Entitlement to an initial evaluation in excess of 10 
percent disabling for subluxation, left shoulder, 
postoperative (PO).




REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
February 1979 and from January 1981 to June 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Fargo, North Dakota.

In a decision dated in September 2002, the Board of 
Veterans' Appeals (Board) denied the veteran's claims.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court).  In March 
2003, the Secretary submitted an Appellee's Motion For 
Remand.  In an order dated in May 2003, the Court granted 
the motion, and vacated the Board's September 2002 decision.  
A copy of the motion and the Court's Order have been 
incorporated into the veteran's claims folder.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

The March 2003 motion states that VA has not sufficiently 
notified the veteran of the information and evidence 
necessary to substantiate his claims, and did not inform the 
veteran of which portion of such information or evidence was 
to be provided by the veteran and which portion was to be 
obtained by VA.  Accordingly, a remand of the veteran's 
claims is required.

With regard to the veteran's increased rating claims, the 
Board notes that the most recent VA examinations were 
performed in April 2001.  Furthermore the April 2001 
orthopedic examiner was not able to review the veteran's 
record in conjunction with the examination.  The Board is of 
the opinion that new VA examinations showing the current 
extent of the veteran's service-connected disabilities on 
appeal is indicated.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  
The veteran must be notified of the 
information and evidence necessary to 
substantiate his claims, including 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of the claims and the evidence, 
if any, that the RO will obtain for him.  
See Quartuccio.  

2.  The RO should contact the veteran, 
and have him identify (names, addresses, 
and dates) any sources of VA or non-VA 
treatment for his claimed respiratory 
and undiagnosed illness disorders and 
for his service-connected 
sleep/psychiatric and left shoulder 
disorders.  The RO should then secure 
copies of all identified records, which 
are not already of record, and associate 
them with the claims file.

3.  When the above medical records have 
been obtained, the veteran should be 
scheduled for VA psychiatric and 
orthopedic examinations.  The physicians 
should review the veteran's medical 
records as contained in the claims 
folders prior to examining the veteran.  

With respect to the orthopedic 
examination of the veteran's left 
shoulder, the examiner should perform 
tests of joint motion against varying 
resistance.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use of the left 
shoulder should be described.  The 
examiner should be requested to identify 
any objective evidence of pain and all 
functional loss of the left shoulder due 
to pain.  The examiner should 
specifically indicate the range of left 
arm motion performed without pain and 
the range of motion accompanied by pain.  
This examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability of the left arm/shoulder on 
repeated use or during flare-ups, and, 
if feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

With respect to the psychiatric 
examination, the examiner should 
identify all abnormal psychiatric 
findings, to include reported insomnia, 
as well as extent and severity.  All 
indicated tests should be performed, and 
all psychiatric diagnoses identified.  
Manifestations of nonservice-connected 
psychiatric diagnoses should be 
distinguished from manifestations of the 
service-connected disability at issue.  

The psychiatric and orthopedic examiners 
should also each provide an opinion 
concerning the impact of the service-
connected psychiatric or left shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been 
completed.  In particular, the RO should 
ensure that the requested VA medical 
opinions comply fully with the above 
instructions, if they do not, the RO 
should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Upon completion of the above 
requested development, and any other 
necessary development, the RO should 
readjudicate the veteran's claims.  With 
respect to the left shoulder claim, the 
RO should consider application of 38 
C.F.R. § 4.71a, Diagnostic Code 5201 
regarding limitation of motion of the 
left arm, 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain on 
movement of a joint.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  When 
readjudicating the increased initial 
rating claims, the RO must also take 
into consideration of the applicability 
of staged ratings.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The RO 
should also consider whether the 
increased rating claims should be 
forwarded to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

6.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case on 
all issues in appellate status and be 
afforded the appropriate opportunity to 
respond.  The supplemental statement of 
the case should recite all the 
applicable laws and regulations.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




